DETAILED ACTION
Status of Claims
	Claims 1-15 are pending.
	Claim 1 is withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 2-15) in the reply filed on 26 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted that amended claims 2-3 are joined with independent method claim 4 and therefore will be considered with elected Group II. Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  the term “conducted” may be more appropriately written as “connected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recites the limitation "The partial plating method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, 9, 11 and 14-15 recites the limitation "the conductive sheet member" (various lines). There is insufficient antecedent basis for this limitation in the claim.  Claims 4 and 9 refer to “one or plural conductive sheet members”.  
Regarding claim 4, the preamble of the claim is indefinite because it is unclear how the elements are related.  The phrasing is a run-on statement.  It is unclear what intermediate product is in relation to the phrasing.  It is unclear how the preamble is related to the body of the claim.  The preamble appears to describe method steps, however, it is unclear if the method steps of the preamble are related to the method steps of the body or some other scenario. 
Regarding claim 7, the claimed “is not a constitutional member” is indefinite because it is unclear what is required by the term ‘constitutional’.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 7-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2004-250762) in view of Shimazu (JP 2014-196540).
Regarding claims 4 and 9, Iyoda discloses a method for plating an electronic circuit (page 1, first paragraph) (= a method for producing an insulated circuit board), the method comprising:
A masking member (20) formed of rubber or plastic in a predetermined plating location (10) with opening (21) (page 4, preferred embodiments, page 5 line 1) (= using a mask for partial plating, wherein the mask for partial plating comprises an insulated sheet member having an opening corresponding to a prescribed portion); 
Disposing the mask with opening formed in the mask to the prescribed portion to be plated on the surface of the circuit metal member for forming the plated layer (Figure 1) (= disposing the opening formed in the mask to the prescribed portion to be plated on the surface of the circuit metal member for forming the plated layer); 
Bringing the circuit board into contact with a plating solution (110) (page 4, middle) (= bringing the prescribed portion into contact with a plating solution);
Contacting with the lower side and performing plating treatment with a power source (38) (page 5 line 6-7) (= supplying electricity to the circuit metal member for forming the plated layer so as to perform electroplating).  
	Iyoda fails to disclose the masking member being coated with one or plural conductive sheets.  
	In the same or similar field, Shimazu discloses an electroplating and masking method for circuit boards [0001] including a masking member (18) with multiple laminate layers including non-conductive (182, 183) and conductive layers (181) for selectively electroplating the circuit board [0016]-[0017].  Shimazu discloses that the layering of the masking member provides advantages over prior methods including easily providing power to a metal circuit board thus preventing burnout [0005].  Shimazu discloses that the masking member provides close contact with the metal circuit board while preventing electrode marks [0006].  The method of Shimazu provides contact of the conductive layer in a portion not to be plated (Figure 2A).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a mask with one or plural conductive sheet members because Shimazu teaches that by providing a conductive layer to the masking material, direct contact can be made with the material to be plated thereby easily providing a power feed without producing electrode marks.
	Regarding claims 5 and 10, Shimazu discloses a radiator/heat sink (16) provided on a back side of a ceramic substrate (10) with metal circuit board (12) (Figure 1). 
	Regarding claims 7 and 12, Iyoda discloses supplying electricity using a power supply (38) including electrodes (i.e. terminals of power supply) (Figure 1).  
	Regarding claims 8 and 13, the metal members (181b = single conductive sheet member) of Shimazu come into electrical contact with the layer to be plated [0007], [0017] (Figure 3).
	Regarding claims 2 and 14, Iyoda discloses the non-conductive and conductive layers (181-183) as laminate layers (= adhered) [0009], [0016]. 
	Regarding claims 3 and 15, Iyoda discloses wherein the conductive layer is engaged in a recessed portion formed on the surface of the non-conductive layer (Figure 2B). 
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2004-250762), in view of Shimazu (JP 2014-196540) and in further view of Anderson (US 2017/0253988). 
Regarding claims 6 and 11, Shimazu discloses a radiator/heat sink (16) as described above.  The combination fails to disclose electricity is supplied to the circuit metal member for forming the plated layer by using the peripheral wall of the heat radiation member as the electrode conducted to an external electric power source.
In the same or similar field of electrically modifying conductive surfaces, Anderson discloses a frame (32) comprising a metal (24) (electrode) which may be joined together to form an assembly.  Anderson discloses that the metal (24) is placed in contact with the conductive surface (12) to be electromodified [0018]-[0019].  Anderson discloses that the frame may extend around the periphery of the retainer (32) and stencil (26) and the metal may be partially embedded in the frame [0023], Figure 2.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising providing electricity to the circuit metal member for forming the plated layer by using the peripheral wall of the heat radiation member as the electrode conducted to an external electric power source because Anderson discloses that a frame may be positioned over a conductive surface to be electromodified (e.g. electrodeposition or electro-etching), the frame including a metal for obtaining contact with a conductive surface through a stencil.  It would have been obvious to modify the method of Iyoda in view of Shimmazu with the frame of Anderson for providing a heat sink frame with electrical connections embedded in a peripheral portion to achieve contact with the surface to be treated.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795